Citation Nr: 9923959	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-39 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for a bladder disorder.  

2. Entitlement to an evaluation in excess of 10 percent for 
the residuals of perforation with small bowel obstruction 
and lysis of adhesions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to March 
1969.  


FINDINGS OF FACT

1.  The claim for service connection for a bladder disorder 
is not supported by cognizable evidence showing that this 
disability was present in service, or is otherwise of service 
origin.  

2.  The veteran's small bowel obstruction is no more than 
moderate in degree, with only occasional abdominal pain.  


CONCLUSION OF LAW

1.  The veteran has not presented a well grounded claim for 
entitlement to service connection for a bladder disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).  

2.  An evaluation in excess of 10 percent for the residuals 
of perforation with small bowel obstruction and lysis of 
adhesions is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.20, 4.114, Part 4, Code 7399-7301 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In January 1968, the veteran was wounded by friendly fire.  
He sustained a gunshot wound of the abdomen with multiple 
perforations of the small bowel and sigmoid rectum, 
accompanied by fracture of the left iliac wing and femoral 
nerve palsy.  He underwent a laparotomy and small bowel 
resection, as well as resection of the sigmoid colon and 
upper rectum and colostomy.  

The veteran underwent a series of VA compensation 
examinations in July 1970.  On gastrointestinal examination, 
the veteran indicated that his gastrointestinal tract did not 
bother him, except that he would get a momentary shooting 
pain in the left lower quadrant.  On examination, the abdomen 
was soft, with no masses, tenderness or rigidity.  

Of record are reports of treatment by private physicians.  A 
statement by one of those physicians dated in May 1993 is of 
record.  In that statement, it was noted that the veteran 
sustained an injury to his back in December 1990, when he 
moved some furniture.  He developed low back pain, left 
abdominal discomfort, and radiation into the left testicular 
area.  He was hospitalized in July 1991 for surgery of an 
adhesion and small bowel resection, related to previous 
surgery from a bullet wound while in Vietnam.  At the time of 
the treatment, he reported a sensation of urgency, dribbling 
and a slow stream.  The examiner noted that the veteran had a 
urologic diagnosis of prostatitis, and that an opinion should 
be elicited as to whether there was any association between 
the injury to his back and his prostatitis and urologic 
complaints.  

Of record are reports of treatment afforded the veteran by a 
private physician beginning in January 1991 for left groin 
strain.  

In a letter dated in February 1991, another of the veteran's 
private physicians reported on his examination of the 
veteran.  It was noted that the veteran developed left 
scrotal pain and inflammation after some heavy lifting.  He 
also had urgency, frequency and decreased force of stream.  
There was no prior history of prostatitis or epididymitis.  
All other symptoms had resolved.  Rectal examination showed 
the prostate to be placed more vertically than expected.  The 
veteran's physician concurred with the diagnosis of 
epididymitis.  In an additional letter in April 1991, he 
further concluded that there certainly was no identifiable 
urologic problem.  

Another of the veteran's private physicians reported in a May 
1991 letter on injuries the veteran sustained moving 
furniture in December 1990 and January 1991.  The history of 
a gunshot wound to the abdomen was also reported.  The 
veteran's physician concluded that the veteran sustained a 
strain injury to a previously weakened hip and fragile 
nervous system on the left side.  Any genitourinary problems 
were incidental and should not be considered a part of the 
industrial claim.  

The veteran was admitted to the Pacific Communities Hospital 
in July 1991, after he developed abdominal pain, nausea and 
vomiting.  He reported an eleven month history of surgeries, 
beginning with the gunshot wound in service, and including 
bowel obstruction release.  No additional surgery was 
required, and he reported no specific bowel problems until 
just before the examination.  X-ray films showed a small 
bowel obstruction, and the veteran was released from the 
hospital to return home for possible surgical procedures.  

A statement by the veteran's private physician, in which 
another of his physicians concurred, was completed in 
November 1991.  The veteran reported some pelvic fullness, 
but that urination and sexual function was now painless.  He 
denied any bowel or bladder dysfunction.  The impression was 
status post gunshot wound to the abdomen, with residuals of 
left femoral neuropathy and abdominal symptoms; history of 
left abdominal wall and groin strain, present in December 
1990, by history; and epididymitis and bowel obstruction, 
present in 1991, and unrelated to the other disorders.  

The VA provided the veteran with a joints examination in 
February 1995, at which time examination of the abdomen 
revealed multiple incisions.  He was also provided with a 
neurological examination at that time.  It was noted that the 
veteran had a small bowel obstruction.  

In a February 1995 letter, the veteran's private physician 
reported that the veteran had a small bowel infection which 
was directly the result of the gunshot wound in service.  

In April 1995, the veteran was provided with a bladder and 
prostate examination by the VA.  He reported that he suffered 
a gunshot wound to the lower abdomen in service, and that his 
recovery was complicated by a bowel obstruction.  He was left 
with a chronic swelling sensation and pain in the pelvis, 
which reportedly required treatment.  His urinary stream was 
slow to start, and was somewhat slow in volume.  After 
reviewing the findings on examination, the examiner concluded 
that the diagnosis at time of examination was chronic and 
recurrent prostatitis.  Further noted was that additional 
testing was recommended.  

The veteran also underwent a VA intestinal examination at 
that time.  He had complaints of abdominal problems related 
to a prior gunshot wound.  His current symptoms included 
occasional shooting pains in the low abdomen, which were 
brief and non specific in nature.  The history of abdominal 
pain in 1991 was reported.  He had done well since surgery, 
with no further bowel complaints and only occasional shooting 
type pains in the lower abdomen.  On examination, bowel 
sounds were normal, and there were no masses or 
hepatosplenomegaly.  The diagnoses included history of large 
bowel resection, secondary to gunshot wound in Vietnam, with 
later small bowel obstruction, for which the only current 
symptom was occasional shooting pain in the low abdomen; and 
chronic prostate problems.  

A report of urologic treatment at a private facility in 
August 1995 is of record.  At that time, the kidney, urethra 
and bladder were all normal.  A history of prostate pain was 
reported, but a prostate examination was normal.  

The veteran was examined in January 1997 for evaluation of 
his prostate and prostatodynia and its relationship to his 
gunshot wounds.  Noted at that time was that it was 
reasonable to assume that the prostate condition was related 
to his gunshot wound residuals, a conclusion confirmed in an 
October 1997 review.  Based on these findings, service 
connection and a 20 percent rating were awarded for chronic 
and recurrent prostatitis with prostatodynia.  



Analysis

Entitlement to service connection for a bladder disorder


Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R § 3.303(b) (1998).

However, the threshold question that must be resolved is 
whether the veteran's claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well-
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  Lay assertions of medical causation or 
a medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Grottveit, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).


Thus, for the veteran's claim to be well grounded, it must be 
demonstrated that there is a current bladder disorder, and 
that the disorder in question is in some way related to 
service, or a service-connected disability.

A review of the findings on examination and treatment show 
that the symptoms present were the result of the veteran's 
service connected prostate disorder, and not any form of 
bladder disorder.  The reports of private medical treatment 
afforded the veteran by his private physician indicate that 
the veteran had a sensation of urgency, dribbling and a slow 
stream.  The presence of prostatitis was reported, but no 
findings consistent with a bladder disorder were reported.  
Another physician reported problems with the veteran's 
prostate in a February 1991 letter, but in a subsequent 
letter dated in April 1991, there was no identifiable 
urologic problem.  In April 1995, the veteran again reported 
that his urinary stream was slow to start, and was somewhat 
slow in volume.  However, the diagnosis was chronic and 
recurrent prostatitis, and no bladder condition was reported.  

These findings do not support a conclusion that a bladder 
disorder is currently present.  Rather, it appears that the 
veteran's complaints, such as a slow stream with limited 
volume, are the result of the service connected prostatitis 
and not a separate bladder disorder.  As the veteran has not 
presented medical evidence demonstrating the current 
existence of a bladder disorder, his claim for service 
connection for that disability is not plausible, and must be 
denied.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995)). 




Entitlement to an Evaluation in Excess of 10 Percent for the 
Residuals of Perforation with Small Bowel Obstruction and 
Lysis of Adhesions

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1998).  Accordingly, the veteran's small 
bowel obstruction will be rated by analogy to adhesions of 
the peritoneum.  The current 10 percent rating is appropriate 
when the disorder is moderate; with pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distention.  
For a 30 percent rating to be warranted, the disorder must be 
moderately severe in nature, with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain.  38 C.F.R. 
§ 4.114, Part 4, Code 7399-7301 (1998).  

When the veteran was treated in July 1991, he reported a 
history of bowel problems in service, but stated that there 
had been no specific problems until just prior to treatment.  
No further bowel complications were present from that time 
until his VA compensation examination in April 1995.  At the 
time of that examination, there were noted only occasional 
shooting pains in the abdomen, with no masses, and normal 
bowel sounds.  In view of the limited symptomatology on 
examination, along with a history of only occasional shooting 
type pains, the Board concludes that the disorder is no more 
than moderate in degree.  Therefore, a rating in excess of 10 
percent for the small bowel obstruction is not appropriate.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder in question.  


ORDER

Service connection for a bladder disorder is denied. 

An increased evaluation for the residuals of perforation with 
small bowel obstruction and lysis of adhesions is denied.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 

